DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on August 21, 2019
Claims 1-8 are under examination.


Claim Interpretation – 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim (f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claims 1-8 in this application use the words “an input unit configured to”, “a combining unit configured to”  and “combining unit for”   are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action, e.g., with functional language, e.g., “configured to” without reciting sufficient structure to achieve the function.
A review of the specification and drawings shows that the following appears to be the corresponding structure (or material or acts) described in the specification for the 35 U.S.C 112, sixth paragraph limitation: The specification page 10, paragraph 26 - page 12, paragraph 29, and Figures 3 and 4, describe the element(s) and algorithm to perform the steps.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oshima (USP: 7,158,577 ).

As per Claim 1 Oshima teaches a broadcasting transmission system comprising:
 an input unit configured to input data for ordinary quality image reproduction according to terrestrial digital television broadcasting and data for high quality image reproduction (Col. 9 line 7-11; Col 23, 24 line 59-67, 1-3  FIG. 1 A transmitter 1 comprises an input unit 2, is applied to a TV signal transmission service, three different quality pictures are carried on one signal channel wave and will be applied to a terrestrial communications system.); 
a combining unit configured to combine the data for the ordinary quality image reproduction and the data for high quality image reproduction (Paragraph Col. 33 line 15-30 This permits a low resolution NTSC signal of MPEG level to be carried on the 1-1 data stream D.sub.1-1, a medium resolution TV data of e.g. NTSC system to be carried on the 1-2 data stream D.sub.1-2, and a high frequency component of HDTV data high quality, to be carried on the second data ); and 
a data configuration unit configured to generate transmission data for one of polarized antennas and transmission data for another of the polarized antennas (Col. 30 line25-65 receiver 23 is equipped with an antenna for both horizontally and vertically polarized. Receiver 23 can reproduce an NTSC signal when equipped with a horizontal polarization antenna and both NTSC and HDTV signals when equipped with a compatible polarization antenna ), based on combined data acquired by combining the data for the ordinary quality image reproduction and the data for high quality image reproduction by the combining unit (Col. 2, 3 line 62-67, 1-20; Col. 9 line 40-65 modulation can reproduce HDTV, and super HDTV, digital signals is divided into a low, a high, and a super high frequency band components which represent the first, the second, and the third data stream respectively. Accordingly, the three different TV signals can be transmitted on a one-channel frequency band carrier for simultaneous reproduction of a medium, a high, and a super high resolution TV image respectively.).
As per Claim 2 Oshima teaches the broadcasting transmission system according to claim 1, wherein the data configuration unit generates the transmission data for the one of the polarized antennas and the transmission data for the another of the polarized antennas, in such a way that data based on the data for the high quality image reproduction are included in both of the transmission data for the one of the polarized antennas and the transmission data for the another of the polarized antennas (Col. 30 line 42-65 a horizontal polarization antenna and both NTSC and HDTV signals when equipped with a compatible polarization antenna. In this respect, the second receiver 33 can reproduce a super HDTV at lower resolution while the third receiver 43 can reproduce a full super HDTV signal. ).

As per Claim 3 Oshima teaches the broadcasting transmission system according to claim 1, wherein the data configuration unit generates the transmission data for the one of the polarized antennas and the transmission data for the another of the polarized antennas, in such a way that data based on the data for the ordinary quality image reproduction are included in the transmission data for the one of the polarized antennas among the transmission data for the one of the polarized antennas and the transmission data for the another of the polarized (Col. 30 line 22-66 a vertical polarization antenna, it can reproduce only the NTSC signal. When the first receiver 23 is equipped with an antenna for both horizontally and vertically polarized waves, it can reproduce the HDTV signal through summing L1 and M1. ).
As per Claim 4 Oshima teaches the broadcasting transmission system according to claim 3, wherein the data configuration unit generates the transmission data for the one of the polarized antennas and the transmission data for the another of polarized antennas, in such a way that data for a mobile reception service based on the data for the ordinary quality image reproduction are included in the transmission data for the one of the polarized antennas (Col. 30 line 22-66 a vertical polarization antenna, it can reproduce only the NTSC signal. When the first receiver 23 is equipped with an antenna for both horizontally and vertically polarized waves, it can reproduce the HDTV signal through summing L1 and M1. ).
As per Claim 5 Oshima teaches the broadcasting transmission system according to claim 1, wherein the one of the polarized antennas is installed in such a way as to radiate an electromagnetic wave having a same polarization plane as a polarization plane of an electromagnetic wave for terrestrial digital television broadcasting (Col. 30 line 22-66 Also, the first receiver 23 can reproduce an NTSC signal when equipped with a horizontal polarization antenna and both NTSC and HDTV signals when equipped with a compatible polarization antenna. In this respect, the second receiver 33 can reproduce a super HDTV at lower resolution while the third receiver 43 can reproduce a full super HDTV signal.. )..
As per Claim 6 Oshima teaches a broadcasting reception system comprising: a reception unit configured to reproduce data for ordinary quality image reproduction and data for high quality image reproduction, based on data received via one of polarized antennas and data received via another of polarized antennas, the data being transmitted by a broadcasting transmission system comprising: an input unit configured to input the data for the ordinary quality image reproduction according to terrestrial digital television broadcasting, and the data for the high quality image reproduction (Col. 9 line 7-11; Col 23, 24 line 59-67, 1-3  FIG. 1 A transmitter 1 comprises an input unit 2, is applied to a TV signal transmission service, three different quality pictures are carried on one signal channel wave and will be applied to a terrestrial communications system.); a combining unit configured to combine the data for the ordinary quality image reproduction and the data for the high quality image reproduction(Paragraph Col. 33 line 15-30 This permits a low resolution NTSC signal of MPEG level to be carried on the 1-1 data stream D.sub.1-1, a medium resolution TV data of e.g. NTSC system to be carried on the 1-2 data stream D.sub.1-2, and a high frequency component of HDTV data high quality, to be carried on the second data ); and
 a data configuration unit configured to generate transmission data for the one of the polarized antennas and transmission data for the another of the polarized antennas (Col. 30 line25-65 receiver 23 is equipped with an antenna for both horizontally and vertically polarized. Receiver 23 can reproduce an NTSC signal when equipped with a horizontal polarization antenna and both NTSC and HDTV signals when equipped with a compatible polarization antenna ), based on combined data acquired by combining the data for the ordinary quality image reproduction and the data for the high quality image reproduction by the combining unit (Col. 2, 3 line 62-67, 1-20; Col. 9 line 40-65 modulation can reproduce HDTV, and super HDTV, digital signals is divided into a low, a high, and a super high frequency band components which represent the first, the second, and the third data stream respectively. Accordingly, the three different TV signals can be transmitted on a one-channel frequency band carrier for simultaneous reproduction of a medium, a high, and a super high resolution TV image respectively.).
As per Claim 7 Oshima teaches a broadcasting transmission/reception system comprising: the broadcasting transmission system according to claim 1; and the broadcasting reception system according to claim 6 (Col 63 line 40-56  a conventional digital HDTV broadcast system).
As per Claim 8 Oshima teaches a broadcasting transmission method comprising: inputting data for ordinary quality image reproduction according to terrestrial digital television broadcasting and data for high quality image reproduction(Col. 9 line 7-11; Col 23, 24 line 59-67, 1-3  FIG. 1 A transmitter 1 comprises an input unit 2, is applied to a TV signal transmission service, three different quality pictures are carried on one signal channel wave and will be applied to a terrestrial communications system.);  combining the data for the ordinary quality image (Paragraph Col. 33 line 15-30 This permits a low resolution NTSC signal of MPEG level to be carried on the 1-1 data stream D.sub.1-1, a medium resolution TV data of e.g. NTSC system to be carried on the 1-2 data stream D.sub.1-2, and a high frequency component of HDTV data high quality, to be carried on the second data ); and generating transmission data for one of polarized antennas and transmission data for another of polarized antennas(Col. 30 line25-65 receiver 23 is equipped with an antenna for both horizontally and vertically polarized. Receiver 23 can reproduce an NTSC signal when equipped with a horizontal polarization antenna and both NTSC and HDTV signals when equipped with a compatible polarization antenna ), based on combined data acquired by combining the data for the ordinary quality image reproduction and the data for high quality image reproduction (Col. 2, 3 line 62-67, 1-20; Col. 9 line 40-65 modulation can reproduce HDTV, and super HDTV, digital signals is divided into a low, a high, and a super high frequency band components which represent the first, the second, and the third data stream respectively. Accordingly, the three different TV signals can be transmitted on a one-channel frequency band carrier for simultaneous reproduction of a medium, a high, and a super high resolution TV image respectively.).
9. (Cancelled)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Examiner, Art Unit 2468